WHITE, Judge.
Director of Revenue (“Director”) appeals the circuit court’s judgment, setting aside the suspension of the driver’s license of Chandra Veda Kellison (“licensee”). We remand.
On March 8, 1994, licensee was involved in an automobile accident. Licensee did not own the car she was driving. Director subsequently notified licensee her license would be suspended for sixty days effective July 1, 1994 for failure to maintain financial responsibility, as required by Missouri law.1 The Administrative Hearing Officer upheld the suspension. Licensee petitioned for judicial review by the circuit court. After a hearing, the court set aside the suspension. No recording was made of the proceeding. The court found licensee did not know the automobile was not in compliance with the financial requirements set forth in Chapter 303. This appeal followed.2
Director argues the ease should be remanded because of the failure to preserve a record of the proceeding as required by § 512.180 RSMo 1994. In the alternative, Director argues the court’s order should be reversed on the existing record. Director contends even if the automobile had been insured, licensee’s use of the vehicle without the owner’s permission would not be covered by insurance. Director also contends a person operating a motor vehicle without the owner’s permission would know such operation would not be covered under the owner’s insurance.
It is not clear from the record if during the circuit court proceeding either party presented evidence in addition to the administrative record. It is also not clear from the record if the administrative record constituted the sole basis for the circuit court’s judgment. See Kinder v. Director of Revenue, 895 S.W.2d 627, 629 (Mo.App.E.D.1995). Therefore, we are unable to decide this appeal on the basis of Director’s argument regarding licensee’s alleged non-permissive use of the vehicle.
Director complied with Rule 81.12(c). Director requested a transcript of the circuit court proceeding. The Circuit Court Clerk informed Director there was no sound recording of the proceeding. The case is remanded so an adequate record may be produced. Panhorst v. Director of Revenue, 894 S.W.2d 168, 169 (Mo. banc 1995); Koehr v. Director of Revenue, 813 S.W.2d 363, 364 (Mo.App.1991).
REINHARD, P.J., and KAROHL, J., concur.

. Section 303.025.1 RSMo 1994 provides, in part, "no person shall operate a motor vehicle owned by another with the knowledge that the owner has not maintained financial responsibility unless such person has financial responsibility which covers his operation of the other’s vehicle.”


. Licensee did not file a brief with this court.